Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Dornell Lamar Lipscomb, Appellant                     Appeal from the 114th District Court of
                                                      Wood County, Texas (Tr. Ct. No. 19,261-
No. 06-15-00033-CR         v.                         2006). Opinion delivered by Chief Justice
                                                      Morriss, Justice Moseley and Justice
The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Dornell Lamar Lipscomb, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED MAY 6, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk